IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         )
                                           )
          v.                               )        ID No. 0805035299
                                           )
MONIR GEORGE,                              )
                                           )
          Defendant.                       )

                                       ORDER

                            Date Submitted:    July 10, 2020
                            Date Decided:      August 31, 2020

          Upon consideration of Defendant’s Third Motion for Postconviction Relief,

the Commissioner’s Report and Recommendations, Defendant’s Appeal From

Commissioner’s Findings of Fact and Recommendations, and the record in this case,

IT APPEARS THAT:

          1.    On October 27, 2009, following a bench trial, the Court found

Defendant Guilty But Mentally Ill on the following charges: Murder First Degree,

Attempted Murder First Degree, Possession of a Firearm During the Commission of

a Felony (three counts), and Reckless Endangering. 1 Defendant’s conviction was

affirmed on appeal. 2




1
    D.I. 92.
2
    D.I. 119.
       2.      On October 7, 2011, Defendant filed his first Motion for Postconviction

Relief, asserting claims of ineffective assistance of counsel (the “First Motion”). 3

The Superior Court denied the First Motion but on appeal, the Supreme Court

remanded the matter. 4 The Court appointed counsel to represent Defendant on the

motion, additional briefing ensued, and the Superior Court again denied the First

Motion.5 That decision was affirmed on appeal. 6

       3.      On July 5, 2018, Defendant filed his second Motion for Postconviction

Relief (the “Second Motion”). 7 In the Second Motion, Defendant argued “newly

discovered evidence” relating to the State’s ballistic expert. 8 The Court denied the

Second Motion, which was later affirmed on appeal. 9

       4.      On March 20, 2020, Defendant filed his Third Motion for

Postconviction Relief (the “Third Motion”), along with a Motion for Appointment

of Counsel, a Motion for Evidentiary Hearing, and a Memorandum of Law. 10

Similar to Defendant’s Second Motion, Defendant again argues “newly discovered

evidence” justifies vacation of his conviction and a new trial.




3
  D.I. 121.
4
  D.I. 129, 143.
5
  D.I. 158.
6
  D.I. 169.
7
  D.I. 170.
8
  Id.
9
  D.I. 178, 183, 189.
10
   D.I. 190, 191, 192, 195.
                                           2
       5.      These Motions were referred to a Superior Court Commissioner

pursuant to 19 Del. C. § 512(b) and Superior Court Criminal Procedure Rule 62. On

May 11, 2020, the Commissioner issued her Report and Recommendations as to

Defendant’s Motions.11 The Commissioner recommends that Defendant’s Third

Motion for Postconviction Relief be summarily dismissed, Defendant’s Motion for

Appointment of Counsel be denied, and Defendant’s Motion for an Evidentiary

Hearing be denied.12

       6.      The Commissioner determined that the Third Motion is procedurally

barred because it was filed more than one year from the date of the Supreme Court’s

Mandate on direct appeal.13 In addition, the Commissioner determined that the Third

Motion did not present any new evidence and Defendant failed to meet the pleading

requirements of demonstrating that his “newly discovered evidence” exculpates him

of the acts giving rise to his convictions.14

       7.      On July 10, 2020, Defendant appealed the Commissioner’s Report and

Recommendations, reasserting that the “newly discovered evidence” of the alleged

prosecutorial misconduct warrants the Court to grant him a new trial.15



11
   D.I. 196.
12
   Id.
13
   Id. at 4.
14
   Id. at 5–6. See Super. Ct. Crim. R. 61(d)(2) (Defendant must plead with particularity that the
new evidence establishes a strong inference that he is actually innocent in fact of the acts leading
to the conviction).
15
   D.I. 199.
                                                 3
          8.     Pursuant to Rule 62, the Court “shall make a de novo review

determination of those portions of the report or specified findings or

recommendations to which an objection is made.” 16

          9.     In considering Defendant’s appeal, the Court finds that Defendant’s

appeal does not raise additional arguments, but instead reiterates arguments made in

his Third Motion, which the Commissioner already considered and rejected.

          10.    The Court the finds the Commissioner is correct that Defendant’s Third

Motion is procedurally barred pursuant to Rule 62(m)(2) and (i)(1). Further, the

Court agrees with the Commissioner’s determination that Defendant’s arguments do

not meet any exceptions to these procedural bars, and therefore, his Third Motion

should be summarily dismissed as repetitive.

          NOW, THEREFORE, after careful and de novo review of the record in this

action, and for the reasons stated in the Commissioner’s Report and

Recommendations, IT IS HEREBY ORDERED that the Commissioner’s Report

and Recommendations are adopted by the Court and Defendant’s Third Motion for

Postconviction Relief is SUMMARILY DISMISSED, Defendant’s Motion for

Appointment of Counsel is DENIED, and Defendant’s Motion for an Evidentiary

Hearing is DENIED.




16
     Super. Ct. Crim. R. 62(a)(5)(iv).
                                             4
     IT IS SO ORDERED.

                                        Jan R. Jurden
                                       Jan R. Jurden, President Judge

Original to Prothonotary:
cc: Monir George (SBI# 00618980)
      Gregory Smith, DAG




                                   5